Citation Nr: 0109374	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of Chapter 38, United States Code, 
Section 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. M.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In that decision, entitlement to 
service connection for the cause of the veteran's death and 
basic eligibility for DIC under the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The certificate of the veteran's death shows that he died in 
December 1998, as the result of metastatic lung carcinoma.  
The appellant, who is the veteran's surviving spouse, 
contends that while serving in Thailand, he occasionally 
entered Vietnam to salvage downed helicopters.  She asserts 
that he developed lung cancer as the result of exposure to 
herbicidal agents during these forays.  Respiratory cancers 
are among the disease presumed to have been incurred in 
service for veteran's exposed to herbicidal agents in Vietnam 
during the period from January 9, 1962 to May 7, 1975.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Available service personnel records show that the veteran 
served in Thailand from October 1974 to December 1975.  These 
records do not show that his duties involved travel to 
Vietnam.  While the National Personnel Records Center has 
indicated that it forwarded the veteran's entire personnel 
file to VA, the records supplied to VA may be incomplete 
inasmuch as they do not document his training, or 
decorations.  It does not appear that efforts have been made 
to obtain verification of the veteran's duties through 
alternate sources.

The appellant has also contended that the veteran's service 
connected varicose veins contributed to his death.  She 
specifically asserts that the veteran's chemotherapy had to 
be suspended due to swelling and other symptomatology 
associated with the service connected disability, and that 
the suspension of chemotherapy hastened his death.  The 
appellant has not been advised to submit evidence from the 
veteran's treating physicians to support her contention.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should 
specifically advise the appellant to 
obtain information from persons who 
treated the veteran showing that his 
chemotherapy was terminated due to the 
effects of the service connected varicose 
veins, and that the termination of such 
treatment hastened his death.  The RO 
should assist the appellant in obtaining 
such evidence.

2.  The RO should again request all of the 
veterans service personnel records from 
the National Personnel Records Center, 
including his qualification records, and 
other records of his decorations, duty 
stations, and participation in campaigns.

3.  The RO should furnish to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), and any other 
sources suggested by USASCRUR, the copies 
of personnel records showing the veterans 
units, and duty assignments while serving 
in Thailand.  The RO should request that 
USASCRUR, and any other sources suggested 
by USACRUR, provide any available 
information showing that the veteran, or 
persons with the veteran's military 
operation specialty, serving in the 
veteran's units during the time he was in 
Thailand, entered Vietnam.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



